
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 758
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2009
			Ms. Linda T. Sánchez of
			 California (for herself, Ms.
			 Roybal-Allard, Ms. Harman,
			 Mr. Rohrabacher,
			 Mr. Gary G. Miller of California, and
			 Ms. Richardson) submitted the
			 following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Commending the Water Replenishment District
		  of Southern California for a job well done on the occasion of its 50th
		  anniversary.
	
	
		Whereas the Water Replenishment District of Southern
			 California was created by the voters on November 17, 1959;
		Whereas the election was the culmination of a 17-year
			 effort by groundwater producers in the Central and West Coast Basins to devise
			 a system to manage and finance the restoration of dangerously depleted basins,
			 retard and reverse the intrusion of sea water, institute a program of annual
			 replenishment, and to adjudicate and thus protect the rights of groundwater
			 producers;
		Whereas for five decades, the Water Replenishment District
			 of Southern California has operated to fulfill its mission, thus assuring the
			 continued beneficial use of the basins for groundwater production;
		Whereas programs and projects to fulfill its mission have
			 included the pioneering use of recycled water and the expanded capture and use
			 of storm water for replenishment, multiple groundwater contamination cleanup
			 projects in the Central Basin, desalination of brackish water in the West Coast
			 Basin, and the supply of water to the seawater barrier wells in both
			 basins;
		Whereas the programs and projects of the Water
			 Replenishment District of Southern California have resulted in the steady
			 reduction of reliance on the expensive and uncertain supply of imported water
			 and the steady increase in the use of locally-developed supply; and
		Whereas the goal of the Water Replenishment District of
			 Southern California is to eliminate the use of imported water for replenishment
			 by 2015 by implementing the programs and projects of the “Water Independence
			 Now” objective: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)commends the Water Replenishment District
			 of Southern California for a job well done on the occasion of its 50th
			 anniversary, and
			(2)recognizes the
			 crucial role the Water Replenishment District plays in the daily lives of
			 Southern California residents.
			
